Citation Nr: 0408323	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
January 1968 to December 1970 and from January 1977 to 
February 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on remand from the U.S. Court of Appeals for 
Veterans Claims (Court), granting a joint motion by the 
parties requesting a Vacate and Remand of the Board's July 
2002 decision.  The July 2002 Board decision had denied the 
veteran's appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the benefit sought.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand approved by the Court in February 
2003 found that the July 2002 Board decision had failed to 
provide adequate reasons and bases to support its conclusion 
that the veteran had been provided adequate notice of the 
information and evidence necessary to substantiate his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Joint Motion for Remand found that none of 
the documents provided to the veteran cited by the Board had 
specifically informed him of which portion of the evidence or 
information was to be provided by the veteran and which 
portion by the VA.  

In addition, the Board finds that further development is 
warranted.  As the veteran receives ongoing treatment for 
PTSD, pertinent records appear to be outstanding.  The extent 
to which PTSD interferes with his employment is not 
adequately documented.  Furthermore, the veteran has not been 
formally examined by VA for his PTSD since 2001.  

Accordingly, this matter is remanded for the following:

1.  The RO must comply with all notice 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The 
veteran and his representative should be 
provided VCAA notice consistent with 
current caselaw.  They should be advised 
of the evidence and information necessary 
to substantiate the claim and be informed 
whether the veteran or VA bears the 
burden of producing or obtaining such 
information or evidence.  The veteran 
should be advised to provide any evidence 
pertinent to his claim in his possession.  

2.  The RO should obtain all pertinent VA 
and private treatment records related to 
the veteran's PTSD not previously 
associated with the claims file, 
especially VA clinical records dated from 
2001 to the present.  The veteran should 
assist in this matter by identifying all 
sources of treatment.  The RO should also 
confirm (by his statement) whether the 
veteran remains employed.  If he alleges 
special accommodations by his employer, 
they should be verified.  The RO should 
also obtain all pertinent employment 
information from the veteran's former 
employers, including the circumstances of 
any terminations of employment.  He must 
assist in this matter by identifying the 
names and complete addresses of 
employers, as well as the dates of 
employment.  (And in this regard he 
should be advised of the provisions of 
38 C.F.R. § 3.158(a).)

3.  Then, the RO should arrange for a VA 
psychiatric examination to ascertain the 
functional impairment due to the 
veteran's PTSD.  The examiner should 
review all pertinent records associated 
with the claims file.  The examiner 
should report subjective symptoms and 
clinical findings in detail, and should 
perform any and all indicated 
evaluations, studies, and tests deemed 
necessary.  Specifically, the examiner 
should opine to what extent the veteran's 
PTSD impairs his social and occupational 
functioning and should assign a Global 
Assessment of Functioning (GAF) score.  
The examiner should ascertain the nature 
(and dosage) of the medication the 
veteran takes for his PTSD, and should 
comment regarding the impact the 
medication would be expected to have 
generally on employment (and specifically 
on the veteran's ability to maintain a 
commercial driver's license).  The 
examiner should explain the rationale for 
the opinion given.

4.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given ample opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


